DETAILED ACTION
Response to Amendment
The amendment filed 05/11/2021 has been entered.
Claims 1, 6-8, 10-12, 14-18, 24, 26-38, 40, 41, 43-49, 51-58, and 60-65 are pending.
Claims 1, 6-8, 10-12, 14-18, and 60-62 are allowed
Claims 2-5, 9, 13, 19-23, 25, 39, 42, 50, 59, and 66 are cancelled.
Claims 24, 26-38, 40, 41, 43-49, 51-58, and 63-65 are rejected.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08 June 2021 and 08 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 10 is objected to because of the following informalities:  Claim 10 depends on cancelled claim 9.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-38, 40, 41, 43-49, 51-53 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Claim 24 is directed to an user entity but the claimed user entity is not clearly defined in the claim; it is defined in terms of what it does rather than what it is, i.e. the claim does not recite any structure that would define the user entity; and since it is not clear from the claim what the user entity is, the claim is indefinite.
Dependent claims 26-37 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.

	Claim 38 is directed to a base station but the claimed base station is not clearly defined in the claim; it is defined in terms of what it does rather than what it is, i.e. the claim does not recite any structure that would define the base station; and since it is not clear from the claim what the base station is, the claim is indefinite.
Dependent claims 40, 41, and 43-48 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.

	Claim 49 is directed to a base station but the claimed base station is not clearly defined in the claim; it is defined in terms of what it does rather than what it is, i.e. the claim does not recite any structure that would define the base station; and since it is not clear from the claim what the base station is, the claim is indefinite.
Dependent claims 51-53 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason stated above.


	Claims 58 recites in part “wherein the method comprises, performed on a microprocessor or electronic circuit configured for, or a programmed computer”, the limitation is not clear; what is meant by, whether the method comprises microprocessor or method is performed on microprocessor? The claim language is confusing; this makes the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49, 51, 52, 54, 55, 63, 64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al. (US Publication 2017/0086049 A1).

With respect to claims 49 and 63, Vrzic teaches A cellular network configured to establish for a predetermined user entity a schedule of a time-varying tracking/paging area spanned by a time-varying set of one or more base stations, (Instantiating and configuring network functions along a predicted route includes instantiating an Anchor Gateway function and a scheduler function in a first node and a plurality of Local Gateway functions, with each local gateway associated with an access point; wherein the scheduler schedules data transmission for each access point.  Encrypted data is distributed to each active local gateway and transmitted to the mobile device from each access point according to scheduling information sent by the scheduler, paragraph 12)

wherein the cellular network is configured to send the schedule to the user entity. (Schedule is sent to the user equipment, paragraph 12)

With respect to claim 51, Vrzic teaches wherein the cellular network is configured to determine the schedule depending on information on a predicted future route of the user entity. (The network initiates handover preparation based on predicted route of the UE and node information along the predicted route, Paragraph 12)

With respect to claim 52, Vrzic teaches wherein the cellular network is configured to receive the information on the predicted future route of the user entity from the user entity or a device other than the cellular network and the user entity, or determine the predicted future route of the user entity. (Network determines the predicted route for a mobile device. In determining the predicted route includes receiving a notification as to which access points have serving areas along the predicted route, Paragraph 12)

With respect to claims 54 and 64, Vrzic teaches A cellular network configured to determine for a predetermined user entity a tracking/paging area depending on a predicted future route of a user entity. (Instantiating and configuring network functions along a predicted route includes instantiating an Anchor Gateway function and a scheduler function in a first node and a plurality of Local Gateway functions, with each local gateway associated with an access point; wherein the scheduler schedules data transmission for each access point.  Encrypted data is distributed to each active local gateway and transmitted to the mobile device from each access point according to scheduling information sent by the scheduler, paragraph 12)

With respect to claim 55, Vrzic teaches wherein the cellular network is configured to receive information on the predicted future route of the user entity from the user entity or a tracking or navigation system. (Network determines the predicted route for a mobile device. In determining the predicted route includes receiving a notification as to which access points have serving areas along the predicted route, Paragraph 12)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 56, 57 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US Publication 2017/0086049 A1) in view of Tsuda et al. (US Publication 2018/0234919).

With respect to claim 53, Vrzic doesn’t teach wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity.

Tsuda teaches wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity (an MTC device should be at least monitoring a paging message and TA (Tracking Area) update during the wake periods in idle mode and monitoring a PDCCH (that is, scheduling information) during the wake periods in connected mode, paragraph 84)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement network supporting a preemptive preparation of a handover for a user entity of Vrzic with wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity as taught by Tsuda. The motivation for combining Vrzic and Tsuda is to be able to reduce data loss, interruption, and reduce resources wasted during handover.

With respect to claim 56, Vrzic doesn’t teach wherein the cellular network is configured to update the schedule responsive to a tracking area update message from the user entity. 

Tsuda teaches wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity (an MTC device should be at least monitoring a paging message and TA (Tracking Area) update during the wake periods in idle mode and 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement network supporting a preemptive preparation of a handover for a user entity of Vrzic with wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity as taught by Tsuda. The motivation for combining Vrzic and Tsuda is to be able to reduce data loss, interruption, and reduce resources wasted during handover.

With respect to claims 57 and 65, Vrzic teaches A user entity for communicating over a cellular network, wherein the user entity is configured to continuously check a schedule of a time-varying tracking/paging area whether the user entity leaves the time-varying tracking area and (Instantiating and configuring network functions along a predicted route includes instantiating an Anchor Gateway function and a scheduler function in a first node and a plurality of Local Gateway functions, with each local gateway associated with an access point; wherein the scheduler schedules data transmission for each access point.  Encrypted data is distributed to each active local gateway and transmitted to the mobile device from each access point according to scheduling information sent by the scheduler, paragraph 12)
Vrzic doesn’t teach send a tracking/paging area update message to the cellular network in case of the user entity leaving the time-varying tracking/paging area.

Tsuda teaches send a tracking/paging area update message to the cellular network in case of the user entity leaving the time-varying tracking/paging area. (An MTC device should be at least monitoring a paging message and TA (Tracking Area) update during the wake periods in idle mode and 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement network supporting a preemptive preparation of a handover for a user entity of Vrzic with wherein the cellular network is configured to update the schedule triggered by a tracking/paging area update message from the user entity as taught by Tsuda. The motivation for combining Vrzic and Tsuda is to be able to reduce data loss, interruption, and reduce resources wasted during handover.
Response to Arguments
Applicant’s arguments with respect to claims 1-66 have been considered, but they are -not persuasive.
Regarding claims 49 and 59, Applicant’s argument reference Vrzic does not teach “A cellular network configured to establish for a predetermined user entity a schedule of a time-varying tracking/paging area spanned by a time-varying set of one or more base stations” is not persuasive.  Vrzic teaches the scheduler schedules data transmission for each access point and encrypted data is distributed to each active local gateway and transmitted to the mobile device from each access point according to scheduling information sent by the scheduler. Schedule is generated based on predicted route of the user equipment entering/ exiting the serving area and which access points have serving areas along the predicted route. Mobile device is aware of schedule for uplink/downlink communication to base station.
Regarding claim 54, Applicant’s argument reference Vrzic and Tsuda does not teach “A cellular network configured to determine for a predetermined user entity a tracking/paging area depending on a predicted future route of a user entity” is not persuasive.  Vrzic teaches serving area is determined based predicted route of the mobile device. Instantiating and configuring network functions includes 

Regarding claim 57, Applicant’s argument reference Vrzic and Tsuda does not teach “continuously check a schedule of a time-varying tracking/paging area whether the user entity leaves the time-varying tracking area” is not persuasive.  Tsuda teaches a mobile device will monitor a paging message during only wake periods and the network can communicate with the mobile device after making the mobile device enter the connected mode in response to the paging message. In this case, the paging message is the predetermined signaling, and acts as a control signal to control the mobile device to enter the connected mode. In connected mode, a mobile device will monitor a PDCCH during only wake periods and the UE can receive and transmit data according to the PDCCH. In this case, the PDCCH is the predetermined signaling, and acts as a scheduling signal for scheduling radio resources for use by the mobile device. (Paragraph 85) The motivation for combining Vrzic and Tsuda is to be able to reduce data loss, interruption, and reduce resources wasted during handover.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472
/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472